DETAILED ACTION 
This Office action has been issued in response to amendment filed February 25, 2022. 
Claims 1-2, 9, 11 and 18-20 have been amended. Claim 21 is newly presented. Currently, claims 1-21 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-21 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	No arguments or terminal disclaimer filed for the double patenting rejection. Further, the amended claims are not effective to overcome the double patenting rejection. As such the double patenting rejection is hereby sustained.
4.	Applicant’s argument with regards to 35 USC 103(a) (i.e. pages 8-10) have been fully considered, but they are not persuasive. Applicant’s argues that Lee in view of Nguyen do not teach or suggest “Lee’s has two backup embodiment…a alternate embodiment…files on the backup container database is not claim 1’s ‘single archive file’ because a (e.g. backup database is not one file…..Lee teaches only particular file in the backup is not a single file”. Examiner respectfully disagrees with the Applicant’s arguments for several reasons. Applicant’s disclosed making and using an archive file for pluggable database ([0046]). Similarly, Lee teaches database server maintains a container database and pluggable database (abstract, [0042]) (e.g. database server or container database teaches a single archive file. Further, Lee teaches database server maintains a container database (abstract), one or more files stored in various types of database object ([0021]), a database server maintains a container database that comprises one or more pluggable databases, a root database. The root database stores data that is shared across the one or more pluggable databases ([0026]), container database maintain multiple databases. Root database is a database that is used by the database server to globally manage container database ([0051]), database server is to manage container database ([0068], Fig. 3A). The disclosed database server, container database, DBMS, root database, globally managed database each of this can interpret as a single archive file. In addition, Nguyen also teaches the limitations of inserting, by….into a single archive file” (see [0017], one or more target data containers (e.g., files, archives, database tables, database objects, etc.) that are identified, [0024], parent data container that contains the target data container, and then archiving the new version of the target data container back into the ‘parent’ data container ([0026]). Therefore, taken alone or the combination of the references teach the amended claim recited limitations. A reference can be non-preferred embodiments which is constitute prior art (see MPEP § 2123). The difference in objectives does not defeat the case for obviousness. The reference can be directed to different purpose or to solve a different problem, still the reference qualify as prior art (see [MPEP § 2144], In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972)). Applicant’s arguments directed to dependent claims 4-7 have been fully considered (including the arguments technical problem, offline, after recovery etc.), but they are not persuasive. The dependent claim is construed to contain all the limitations of the claim from which it depends. References taken alone or combination teach the limitations of independent claims because of the reasons and citations set forth above related with independent claims. Similarly teach the limitations of the dependent claims. Applicant’s argues for dependent claim 8 is considered, but they are not persuasive. Lee and Nguyen teach the limitations of the independent claims. Further teaches the limitation of the dependent claim 8 (e.g. compression) (see Lee, [0051], container database contains multiple databases that are hosted and managed by database server, [0054], a pluggable database dictionary that is not a common database object is referred to herein as a pluggable database object; Also see Nguyen, [0025], [0027], hierarchical path of the target data containers, including the identities of all untargeted higher-level data containers that contain the target data containers). Applicant’s argues for dependent claim 9 is considered, but they are not persuasive. Lee and Nguyen teach the limitations of the independent claims. Further teaches the limitation of the dependent claim 9 (e.g. specifies a range) (see Lee, [0088], [0089]; Also see Nguyen, [0022-[0023]).  Applicant’s fails to consider each of the paragraphs on Lee and Nguyen references. Any other arguments made by the Applicants are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Objection
5.	Specification is objected because of the following reason:
Claims 9 and 18 are recited the limitations of “release identifier” which is not disclosed in the original specification. The specification disclosed, release version and patch level ([0019]) and identifier of data file ([0090]). However, release identifier is not disclosed in the original specification (see MPEP 608(37 C.F.R. 1.75: MPEP 608.01 (p))
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-21, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of US Patent # US 10579478 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 1,0579478 B2 contain(s) every element of claims 1-20 of the instant application 16/791091 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-21) contains same or similar limitations as US 1,0579478 B2 (i.e. claims 1-19). Claims of the instant application 16/179091, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2014/0095452 A1), hereinafter Lee in view of Nguyen et al. (US 2007/0006209 A1), hereinafter Nguyen.  
	As for claim 1, Lee teaches a compute-implemented method comprising: inserting, by a source database server of a source container database, into a single archive file: a plurality of data files that contain a plurality of records from a source pluggable database of the source container database, a listing of the plurality of data files, and a list of…patches that were applied to the source pluggable database (see [0028], pluggable database, for instance as a result of rolling back the active transactions, are recorded in the container database's redo log. Since the redo log remains contiguous, the backups remain valid for future recoveries, [0027], applying redo logs to bring the pluggable database to a desired point in time, and rollback of the active transactions can be performed while the pluggable database resides on the container database, abstract, [0042], [0021], [0026], [0051], [0068], Fig. 3; Also see response to arguments section above);
detecting, by a target database server and based on the list of…patches, that the single archive file is compatible with a target container database; creating, based on the single archive file, a target pluggable database within the target container database (see [0029], generates a clone database in a separate staging area and loads the clone database with the backup version of the root database. The database server applies records from the redo log to bring the clone database up to the same point in time as the pluggable database. The database server, based on the undo log of the clone database, identifies and rolls back the active transactions on the pluggable database).
Lee teaches the claimed invention including the limitations of list of patches ([0068]) but does not explicitly teach the limitations of “a list of release patches”. In the same field of endeavor, Nguyen teaches the limitations of “a list of release patches” (see Nguyen, [0003], [0004], replaces previous versions of files "A" and "B" with different versions of those files, and another group may author another patch that, when applied, replaces versions of files "B" and "C" with different versions of those files. The application of the later-applied patch will obliterate the effects of the application of the earlier-applied patch relative to file "B"; Also see response to arguments section above).
Lee and Nguyen both references teach features that are directed to analogous art and they are from the same field of endeavor, such as database objects include tables, table columns, and tablespaces, software allocation associated with databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nguyen’s teaching to Lee's system for automated software-updating system and multi-level patching operation. Thus, patches are applied atomically, preparing to perform a patching operation in manner that prevents patch conflicts. Multi-level patching operation solve problem when files targeted by the patches are nested within archives, which may be nested within yet other archives, at any number of levels (see Nguyen, [0016]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is one more non-transitory computer-readable media claim for implementing those steps of claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nguyen’s teaching to Lee's system for automated software-updating system and multi-level patching operation. Thus, patches are applied atomically, preparing to perform a patching operation in manner that prevents patch conflicts. Multi-level patching operation solve problem when files targeted by the patches are nested within archives, which may be nested within yet other archives, at any number of levels (see Nguyen, [0016]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is system claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nguyen’s teaching to Lee's system for automated software-updating system and multi-level patching operation. Thus, patches are applied atomically, preparing to perform a patching operation in manner that prevents patch conflicts. Multi-level patching operation solve problem when files targeted by the patches are nested within archives, which may be nested within yet other archives, at any number of levels (see Nguyen, [0016]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
wherein said detecting that the single archive file is compatible comprises detecting at one selected from the group consisting of: the target container database contains a particular relational table, and the target container database contains a relational table that contains a particular column (see Lee, [0051]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
wherein said creating the target pluggable database comprises resolving a version incompatibility of the target container database (see Lee, [0029]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
further comprising: receiving a request to access data in the target pluggable database; retrieving, based on the request to access the data, only a particular data block within the single archive file (see Lee, [0033]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
wherein the request to access the data contains an identifier of the particular data block (see Lee, [0029]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
wherein said retrieving the particular data block within the single archive file comprises including the particular data block in a scan of a relational table that is defined in a database dictionary of the target pluggable database (see Lee, [0074]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
 wherein: the request to access the data comprises the request specifies reading and writing the data; the single archive file is read only; the method further comprises in response to said receiving the request to access the data, persisting a specific data block outside of the single archive file (see Lee, [0042], [0062]). 
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
wherein said inserting into the single archive file comprises compressing the plurality of data files but not compressing the listing of the plurality of data files (see Lee, [0051], [0089]; Also see Nguyen, [0025]-[0026]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
wherein said detecting that the single archive file is compatible comprises detecting that: the single archive file specifies a range of release identifiers that contains a release identifier of the target container database (see Lee, [0036], [0088]; Also see Nguyen, [0004], [0011], [0022], [0023]).
As to claim 21, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Lee and Nguyen teach:
further comprising inserting, by the source database server of the source container database, into the single archive file, at least one selected from the group consisting of a data manipulation language (DML) statement and a data definition language (DDL) statement (see Lee, [0068]-[0069]). 
Claims 11-18 correspond in scope to claims 2-9 and is similarly rejected.
Claim 20 is correspond in scope to claims 2-3 and is similarly rejected.
Prior Arts
9.    Gorton et al. “An Extensive, Lightweight Architecture for Adaptive J2EE Applications”, ACM 2006; an architecture-based approach with the emphasis on adaptive strategies and techniques for detecting architectural styles at runtime. One common design principle of Rainbow and ASF (adaptive server framework) is that adaptive control should be modular and separated from the managed application.
US 2017/0116278 A1 teaches container database includes redo log, which the database server uses to store data and/or metadata ("redo records") related to modifications performed on the container database. Patches and updates can be applied to the application root in order to synchronize the modifications across all the pluggable databases that are members of the application root ([0145]).
US 2005/0256908 A1 teaches source and target database. Transportable tablespaces are tablespaces that can be copied and integrated into another database system, or in other words, attached (e.g., "plugged in") to the other database system ([0013]).
CN101258483 A teaches distributed storage system may provide pluggable query processing. This capability may ensure that the distributed storage system is configured to support a wide variety of user needs without requiring that such a diverse set of business logic or rules be encapsulated in the one or more databases, which may improve user satisfaction and the overall user experience when using the distributed storage system.
US 7571173, US 7620620, US 8161085, US 8065320, US 7418435, US 6633878, US 6502102, US 6973647, US 7136857 also read the claim recited limitations. These references are state of the art at the time of the claimed invention.
The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
4/30/22